Citation Nr: 1600397	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  08-15 899	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas O'Shay, Senior Counsel





INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  This case was previously remanded by the Board in March 2012 and January 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected disorders, and his psychiatric disability in particular, preclude him from obtaining or maintaining substantially gainful employment.  His service-connected disabilities include posttraumatic stress disorder (PTSD) and tinnitus, respectively rated as 70 and 10 percent disabling.  His service-connected disabilities also include left ear hearing loss and two scars, assigned noncompensable ratings. 

The January 2014 Board remand requested that the AOJ provide the Veteran with a VA examination addressing whether the Veteran is unemployable solely because of his service-connected disabilities.  He thereafter attended a VA examination in July 2014.  The examiner focused exclusively on the Veteran's PTSD, concluding that it was unlikely that the Veteran was totally unemployable because of PTSD.  The examiner explained that the Veteran stopped working full time on account of physical limitations, and that the Veteran has continued to work on a part-time basis.

Notably, the July 2014 examiner did not address the impact, if any, of the Veteran's other service-connected disorders on his ability to obtain or maintain substantially gainful employment.  In addition, following the examination, the Veteran submitted a summary of his Federal Insurance Contributions Act (FICA) earnings showing that despite his history of physical injuries and impairments, until 2000 he continued earning substantial income, suggesting that his physical limitations may not have played as large a role as believed by the examiner.  Also added to the record following the examination were two statements by former employers of the Veteran, one of which suggested that the Veteran's service-connected PTSD impacted on his employment, and the other which indicated that the Veteran was able to work until completion of the work project.  The Board notes that the Veteran apparently had continued to work in some capacity at least through 2014.

In light of the above evidence which is conflicting as to the impact of the Veteran's service-connected disabilities on employability, and some of which was added to the record after the July 2014 VA examination, the Board finds that another VA examination would be helpful.

With respect to the summary of the Veteran's FICA earnings submitted in October 2014, the last year for which earnings were reported is 2009, although the Veteran has suggested that this is the last year for which the SSA has information concerning his FICA earnings, the Veteran admittedly has continued to work since 2009, even if, as claimed, he works a substantially reduced number of hours.  This suggests that the SSA in fact does have information concerning the Veteran's FICA earnings for 2010 to the present.  The Board finds that more recent information concerning the Veteran's earnings would be helpful in determining whether the Veteran has been unable to obtain or maintain substantially gainful employment.
 
Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should contact the Veteran and request that he provide updated information concerning his work history from 2010 to the present.  Specifically, the Veteran should be requested to provide information concerning his employers/clients and income for each year from 2010 to the present.

2.  The AOJ should contact the Social Security Administration and request that agency to provide a summary of the Veteran's earnings for the purposes of the Federal Insurance Contributions Act for 2000 to the present.

3.  Thereafter, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the impact of the Veteran's service-connected disabilities  on his ability to work.  All indicated studies should be conducted, and all findings should be reported in detail.  The electronic claims file should be made available to the examiner for review.

The examiner should be requested to describe the impact, alone and in combination with each other, of each of the Veteran's service-connected disabilities (PTSD, tinnitus, left ear hearing loss, and two scars) on the Veteran's ability to obtain and/or maintain substantially gainful employment.  The rationale for each opinion offered should be provided.

4.  Thereafter, and after undertaking any other indicated development, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full the AOJ must issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

